Citation Nr: 0700965	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  00-23 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty from June 1966 to June 
1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, which denied the veteran's 
claim for service connection for post-traumatic stress 
disorder (PTSD).

In September 2002, the Board denied the claim.  In March 
2003, the case was the subject of a Joint Motion for Remand 
by the parties to the United States Court of Appeals for 
Veterans Claims (Court).  The Joint Motion vacated the 
September 2002 decision, and remanded the case for compliance 
with amended provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA) of 2000, including particularly the notice 
requirements as defined in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In October 2003, the Board remanded the 
case to the RO to accomplished the above-mentioned VCAA 
compliance.  


FINDING OF FACT

There is no competent medical evidence of record indicating 
that the appellant currently has PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of a March 2004 
letter, fulfills the provisions of 38 U.S.C.A. § 5103(a) save 
for a failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Such notice was later provided 
in March 2006.  The claim was readjudicated an August 2006 
supplemental statements of the case.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have cured any 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

A grant of service connection for PTSD requires (i)  medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a), (ii)  medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
(iii)  credible supporting evidence that the claimed in-
service stressor occurred.  See 38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) in turn require that a 
diagnosis of a mental disorder conform to the American 
Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-
IV).

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).

The appellant's service medical records are negative for 
complaint or treatment related to psychiatric problems, 
including PTSD.  

Review of VA outpatient treatment records on file, including 
those dated in October 1999, August and September 2000, May 
2003, and March 2005, include diagnoses of PTSD.  These 
diagnoses were supplied by clinical social workers.  

The report of a June 2001 VA psychiatric examination shows 
that the examining psychiatrist, following his examination of 
the veteran and review of the claims folder, opined that the 
veteran did not have experiences in service which were life-
threatening.  A diagnosis of PTSD was not supplied.  The 
examiner specifically considered the criteria for PTSD 
delineated in the DSM-IV.  The Board here observes that 
anxiety disorder, not otherwise specified, was diagnosed, and 
subsequently service-connected.  See December 2001 RO rating 
decision.  

In written statements submitted in November 1999 and April 
2000, and in testimony before the Board in June 2002, the 
veteran alleged that stressors in service consisted of 
harassment by boot camp personnel, being yelled at when he 
fell and fractured his ankle, continuing to be yelled at 
during weekly visits by service personnel while recuperating 
in a hospital, being unnecessarily confined to a hospital 
bed, hearing narratives of wartime dangers in Vietnam by 
soldiers who were injured during the war and who were being 
hospitalized at the same facility, fearing being sent to 
Vietnam and being killed or injured, suffering the pain and 
difficulty of completing basic training despite his ankle 
fracture, and fearing the consequences of being crippled with 
his ankle fracture.


The report of an April 2004 private psychiatric report shows 
that the veteran essentially informed the examiner of the 
stressors alleged as part of the above-noted statements and 
testimony.  Following examination of the veteran the 
physician commented that the veteran "appears to have had a 
very bad experience in the Marine Corps."  He added that the 
veteran had been "traumatized by the fall [where he broke 
his right ankle] and serious injury while in boot camp."  
The physician stated that the veteran's symptoms appeared to 
be of the post trauma syndrome type based upon his 
"persistent recollections and feelings surrounding that 
incident [the right ankle injury]."  

The veteran was afforded a VA psychiatric examination in 
January 2006 following which an anxiety disorder, not 
otherwise specified, was diagnosed.  Social isolation was 
also reported.  The examiner, who had an opportunity to 
review the claims file as well as to examine the veteran, 
opined that none of the veteran's claimed stressors would 
cause PTSD.  The examiner added that the veteran did not 
currently have PTSD.  As was the case in June 2001, the 
examiner specifically considered the criteria for PTSD 
delineated in the DSM-IV.  

In this case, the appellant asserts that he suffers from PTSD 
due to the psychological stress caused by events described 
above.  

The questions of the occurrence or adequacy of the 
appellant's claimed stressful experiences are not, at this 
time, at issue in this case.  Rather, the Board is denying 
the appellant's claim based on the fact that the 
preponderance of the evidence is against a finding that the 
appellant currently has PTSD.  Under 38 C.F.R. § 3.304(f), 
service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  In this case, there is no 
medical evidence that the appellant currently has a diagnosis 
of PTSD.  

As noted, according to two VA examining psychiatrists who had 
the opportunity to examine the veteran in June 2001 and 
January 2006, the appellant does not meet the criteria for a 
diagnosis of PTSD.  These respective diagnoses were made 
based on review of the appellant's medical history, 
examination of the veteran, and other documentation in the 
claims file.  Similarly, the above-mentioned VA examination 
findings were offered after reviewing the appellant's claims 
folders.  

While acknowledging that VA outpatient treatment records 
include diagnoses of PTSD, as well as the diagnosis noted by 
the April 2004 private medical examiner, the Board is of the 
opinion that the preponderance of the competent and most 
probative medical evidence is against finding a current 
diagnosis of PTSD.  With respect to these diagnoses of PTSD, 
they do not appear to have been based on a consideration of 
the entire stressor history provided to the Board.  Moreover, 
any diagnosis of PTSD is not shown to have been reached after 
a review of all of the evidence of record.  A bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In contrast the June 2001 and January 2006 VA psychiatric 
examination reports were prepared after the examiners 
considered all of the evidence of record, and examined the 
appellant.  Significantly, based on this review of all of the 
evidence, these examiners determined that the appellant did 
not meet the criteria for a diagnosis of PTSD.  Because these 
reports are more through than the VA outpatient records or 
private examination report the requirements under 38 C.F.R. 
§ 3.304(f) have not been met in this case.

The appellant's claim for service connection for PTSD fails 
on the basis that the preponderance of the competent medical 
evidence of record does not show that the appellant currently 
suffers from PTSD due to a verified in-service stressor.  A 
valid claim requires proof of a present disability.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Although the appellant has asserted that he has PTSD due to 
service he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the appellant's claim 
for service connection for PTSD, and there is no doubt to be 
resolved.  Gilbert.


ORDER

Service connection for PTSD is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


